                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY




    NOREEN SUSINNO,                                            Civil Action No. 15-cv-5881 (PGS)


                            Plaintiff
           v.                                                       MEMORANDUM AND
                                                                        ORDER

    WORK OUT WORLD, INC., et al.



                           Defendants.


SHERIDAN, U.S.D.J.


         Presently before the Court is Plaintiff Noreen Susinno’s Motion for Class Certification,

ECF No. 56. Plaintiff brings these claims on behalf of herself and others similarly situated against

Defendant Work Out World, Inc.’ (“WOW or Defendant”), under the Telephone Consumer

Protection Act (TCPA), 47 U.S.C.    § 227   (b)(l)(A)(iii) which makes it unlawful for any person to

make a single telephone call to a cell phone, without prior express consent of the called party,

using any automatic telephone dialing system of an artificial or prerecorded voice.       Sussino v.

Workout World, 862 F. 3d       (3d Cir.).


1
         In its sur-reply, Defendant (Work Out World, Inc.) argues for the first time that any claim
of Plaintiff does not rise against it, as “a simple business record search confirms World Out World,
Inc., is not even an entity in existence.” (Def. Sur-Reply, ECF No. 62, at 2-3). Defendant’s
arguments fail for numerous reasons. First, as far as the Court can tell, this is the first instance
where Defendant has raised the issue that it does not exist. Defendant proceeded with the litigation,
including an appeal to the Third Circuit, as though it was a corporate entity that, in fact, was in
existence. Even more, Defendant has on numerous occasions represented to this Court that it
existed. (Answer, ECF No. 43, at ¶ 2; Amended Compl., ECF No. 15, at ¶ 1; ECF No. 56-5, at ¶
3). Accordingly, this defense lacks merit.
                                                                 I

       Defendant operates eleven gym facilities in New Jersey. (Dccl. of Stephen P. Roma

(“Roma Decl.”), Sr., ECF No. 59-1, at           ¶ 2).   Plaintiff was a previously a member of a WOW gym

in Wall, New Jersey.( P1. br., ECF No. 56-1, at 9). In or around July 2010, Defendant contracted

with Global Connect, and Global Connect agreed to provide the Defendant the use of its software

to place prerecorded calls through an automatic dialing system to “provide telephone broadcasting

products and related services.   .   .   .“   (Roma DecI. at         ¶ 4,   First Amended Compl., ECF No. 15, at      ¶
2 0-22). Each individual WOW gym compiled telephone numbers of former members that were to

be called and provided those telephone numbers to Global Connect. (Id. at ¶8). According to

Plaintiff, “WOW created prerecorded messages soliciting.                      .   .   former members to rejoin WOW by

purchasing an exclusive VIP membership.             .   .   .   “(P1. br. at 9-10). Plaintiff alleges that she received

the following message to her cell phone as a voicemail on July 28, 2015:

       “This is an important update pertaining to a letter we recently mailed you. We
       mistakenly failed to mention that, in the coming weeks, membership pricing at
        WOW will be increasing significantly. As a former member you have a chance to
        beat the upcoming price increase. Until July 31 St we invite you and up to two
       friends or family to join WOW on this VIP membership that includes access to all
       locations, group classes, free babysitting, and free tanning. All for zero down and
       just twenty dollars per month. Plus the monthly dues are guaranteed to never
       increase. Remember this offer expires this Friday July 31 st. Stop by any WOW
       location or simply join online at workoutworld.com/rejoin. That’s
       workoutworld.com/rej oin.”

(Prerecorded Messages, ECF No. 56-6; Dep. Of Noreen Susinno, T19:24 to 20:3; Broadcast
Report, ECF No. 67-7, at 337).

       According to Plaintiff, the following message played if the software detected a live answer

to the call: “This is an important message from WOW Work Out World for [First name, Last

name]. This message is about your membership account at WOW Work Out World. To find out



                                                                2
more, press 9. To no longer receive voice broadcast communication from WOW Work Out World,

press 7.” (Prerecorded Messages, ECF No. 56-6). If the recipient pressed 7, the following message

played: “Thank you. Your phone number has been opted out of our voice broadcast system. We

apologize for any inconvenience.” (Id.) If the recipient instead pressed 9, the system played the

same message that was left as a voicemail. (Id.)

        Global Connect generated a Broadcast Report which identified 11,389 telephone numbers

as ones that answered the prerecorded call, and 14,419 telephone numbers where a prerecorded

message was recorded as a voicemail. (Decl. of Timothy J. Sostrin, ECF No. 56-9, at         ¶   6-8;

Broadcast Report, ECF No. 56-7).

       Plaintiffs counsel is An Marcus, Keith Keogh, and Timothy J. Sostrin. Plaintiff is currently

employed by Richard Marcus, DMD, An Marcus’ father, and works with Leo and Phillip Marcus,

An Marcus’ brothers. (Deposition of Noreen Susinno, ECF No. 59-3, at T8: 18 to 9:18). According

to Plaintiff, as part of her employment with Dr. Marcus, her employer, pays for her cell phone

service, though she has purchased the cell phone itself. (Id. at T9:22 to 10:4).

                                                 II

       “Class certification is appropriate when the prerequisites of Federal Rule of Civil Procedure

23 are met.” Williams v. Jani-King of Phila. Inc., 837 F.3d 314, 318 (3d Cir. 2016). “The class

action is ‘an exception to the usual rule that litigation is conducted by and on behalf of the

individual named parties only.” Comcast Corp. v. Behrend, 133 S.Ct. 1426, 1432 (2013) (quoting

Califano v. Yamasaki, 442 U.S. 682, 700—701 (1979)). To fall within this exception, a party

moving to represent a class “must affirmatively demonstrate his [or her] compliance with Rule

23.” Id. The Third Circuit has emphasized that “actual, not presumed, conformance with Rule 23

requirements is essential.” Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 591 (3d Cir. 2012).



                                                 3
“The party seeking certification bears the burden of establishing each element of Rule 23 by a

preponderance of the evidence.” Id.

        To meet this burden, plaintiffs must satisfy the four prerequisites of Rule 23(a) and show

that the action can be maintained under at least one of the three subsections of Rule 2 3(b). See

Johnston v. HBO Film Mgmt., Inc., 265 F.3d 178, 183 (3d Cir. 2001). These four requirements

under Rule 23(a) are referred to as numerosity, commonality, typicality, and adequate

representation. Id. Additionally, a plaintiff must show that the proposed class satisfies either

Rule23(b)(1), (b)(2), or (b)(3). Marcus, 687 F.3d at 590 (3d Cir. 2012).

        Here, Plaintiff seeks class certification under Rule 23(b)(3), which requires “questions of

law or fact common to class members predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Courts must “rigorously analyze the evidence used to establish class

certification in order to ensure compliance with Rule 23(a) and at least one of the subsections of

Rule 23(b).” Neale v. Volvo Cars of N Am., LLC, 794 F.3d 353, 370 (3d Cir. 2015) (citing

Comcast, 133 S. Ct. at 1432). “This rigorous analysis may require a district court to address, at

least in part, the merits of a plaintiffs underlying claim because class determination generally

involves considerations that are enmeshed in the factual and legal issues comprising the plaintiffs

cause of action.” Id.

        1. Rule 23(a)

        a. Numerosity

        Rule 23(a)(1) requires that a class action may only be maintained if “the class is so

numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). “No minimum

number of plaintiffs is required to maintain a suit as a class action, but generally if the named



                                                4
plaintiff demonstrates that the potential number of plaintiffs exceeds 40, the first prong of Rule

23(a) has been met.” Li v. Aeterna Zentaris, Inc., 324 F.R.D. 331, 339 (D.N.J. 2018) (quoting

Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001)).

          Here, the Defendant does not contest, that Plaintiff satisfies the numerosity requirement.

In this case, there are approximately 25,808 prospective class members identified by unique

telephone numbers in the Broadcast Report. (Broadcast Report, ECF No. 67-7). This is far above

the number of prospective class members generally found to satisfy the numerosity requirement.

As such, the proposed class is sufficiently numerous that joinder of all members would be

impractical.

          b.     Commonality

          Under Rule 23(a)(2), the commonality requirement is satisfied where “there are questions

of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). “A putative class satisfies Rule 23(a)’s

commonality requirement if the named plaintiffs share at least one question of fact or law with the

grievances of the prospective class.” Reyes v. Netdeposit, LLC, 802 F.3d 469, 486 (3d Cir. 2015)

(quoting Rodriguez v. Nat’l City Bank, 726 F.3d 372, 382 (3d Cir. 2013)). Accordingly, courts

should focus “on whether the defendant’s conduct [is] common as to all of the class members[.]”

Id. “Since a single question of fact suffices to satisfy commonality, it is easily met.” Li, 324 F.R.D.

at 339.

          Plaintiff identified the following common questions of law or fact:

          (1) “whether WOW’s prerecorded robocalls qualify as ‘Telemarketing,’ defined as
          ‘the initiation of a telephone call or message for the purpose of encouraging the
          purchase or rental of, or investment in, property, goods, or services, which is
          transmitted to any person’ 47 C.F.R. § 64.1200(0(12)”; and (2) “whether WOW’s
          written agreement advised the former customers that telemarketing will be done
          with autodialer equipment or pre-recorded messages and that consent is not a
          condition of purchase.”



                                                   5
(P1. br. at 19). Aside from these questions, all proposed class members were identified as prior

members of WOW gyms, and are all recipients, as identified by the Broadcast Report, of automated

calls placed by Global Connect on behalf of Defendant. Accordingly, there are common issues of

both law and fact, and the commonality requirement of Rule 23(a)(2) are satisfied.

        c. Typicality

        Rule 23(a)(3) requires that “the claims or defenses of the representative parties [be] typical

of claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The typicality inquiry.   .   .   centers on

whether the named plaintiffs’ individual circumstances are markedly different or the legal theory

upon which the claims are based differs from that upon which the claims or other class members

will perforce be based.” Li, 324 F.R.D. at 340. In determining “whether a plaintiff is markedly

different from the class as a whole, we consider the attributes of the plaintiff, the class as a whole,

and the similarity between the plaintiff and the class.” Marcus, 687 F.3d at 597-98. Determining

typicality requires analyzing

       three distinct, though related, concerns: (1) the claims of the class representative
       must be generally the same as those of the class in terms of both (a) the legal theory
       advanced and (b) the factual circumstances underlying that theory; (2) the class
       representative must not be subject to a defense that is both inapplicable to many
       members of the class and likely to become a major focus of the litigation; and (3)
       the interests and incentives of the representative must be sufficiently aligned with
       those of the class.

Id.

        Here, Plaintiff argues that typicality is satisfied because Plaintiff and every prospective

class member were subject to “WOW’s use of the [Global Connect’s] software on July 28, 2015 to

deliver prerecorded robocalls to its former members soliciting them to rejoin the gym,” and thus,

the claims are based on a single legal theory, “that Defendant’s conduct violated 47 U.S.C.                §
227(b)(1)(A)-(B) and 47 C.F.R.    § 64. 1200(a)(2)-(3).” (P1. br. at 20). In response, Defendant argues


                                                   6
that Plaintiff is not typical of the class, because there are facts and defenses unique to Plaintiffs

claims, including: that Plaintiff spoliated evidence; that Plaintiff has not established that she

actually received the call because she does not own the phone number to which the call was

allegedly made; and that Plaintiff lacks standing to assert these claims. For the reasons that follow,

each of Defendant’s arguments are without merit.

          i.   Spoliation of Evidence

          The Third Circuit has explained that a class representative is not typical if “the

representative is subject to a unique defense that is likely to become a major focus of the litigation.”

Beck v. Maximus, Inc., 457 F.3d 291, 301 (3d Cir. 2006). In order to defeat class representation,

“a defendant must show some degree of likelihood a unique defense will play a significant role at

trial.” Li v., 324 F.R.D. at 340 (quoting Beck, 457 F.3d at 301). If “an asserted unique defense has

no merit, the defense will not preclude class certification.” Id.

          Defendant argues that Plaintiff failed to preserve the voicemail she received and the phone

upon which the voicemail was received; for these reasons, spoliation will be a major focus of the

defense of the case. (Def. br., ECF No. 59, at 22). Spoliation of evidence occurs where “the

evidence was in the party’s control; the evidence is relevant to the claims or defenses in the case;

there has been actual suppression or withholding of evidence; and, the duty to preserve the

evidence was reasonably foreseeable to the party.” Bull v. LiPS, 665 F.3d 68, 73 (3d Cir. 2012).

Spoliation requires intent that the “evidence was destroyed in order to prevent it from being used

by the adverse party    .   .   .   To be clear, therefore, the mere destruction or loss of evidence in and of

itself does not make out a claim for actionable spoliation; more must be shown.” Kuhar v. Petzl

Co., No. 16-0395, 2018 U.S. Dist. LEXIS 205042, at *1718 (D.N.J. Nov. 16, 2018) (collecting

cases).



                                                           7
         Defendant has failed to show any bad faith on behalf of Plaintiff in failing to keep the

phone and voicemail. Even further, here, this evidence is otherwise accounted for because Plaintiff

has provided a copy of the automated recording left to the prospective class members phones.

(ECF No. 56-6). Global Connect has also provided a Broadcast Report, which indicates the exact

message that was played on each prospective class member’s phone. (Broadcast Report, ECF No.

56-7). Here, Defendant has not shown spoliation of the evidence to prevent Defendant from using

the evidence.

        ii.     Standing

        Defendant next argues that Plaintiff is not typical of the class because she has not

established that she “actually received” the automated call, because she does not “own the phone

number to which the call was allegedly made.” According to Plaintiff, she purchased the phone

and paid for the physical phone itself, however, her employer maintains and pays for the cell phone

service. (Susinno Dep., T36:6- 18). Plaintiff is a “regular user” of the cell phone, as it was her

personal phone. (Dep. Of Susinno, 139:14-19). See, Susinno, 862 F.3d at 34; Leyse v. Bank of

Am. Nat’l Ass ‘ii, 804 F.3d 316 (3d Cir. 201 5). Further, though Plaintiff has not retained the cell

phone that received the voicemail, or the voicemail itself, Global Connects’ Broadcast Report

shows that Plaintiffs phone, received an automated call, and a voicemail recording on that phone.

(Broadcast Report, ECF No. 67-7, at 337). It is evident that Plaintiff received an automated call

like other members of the class.

       d.       Adequate Representation

       Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect the

interests of the class.” Fed. R. Civ. P. 23(a)(4). In ensuring that the class’s interests are fully

pursued, the adequacy inquiry requires the court to consider: (1) the qualifications of the proposed



                                                 8
class attorney to represent the class and (2) whether the named parties’ interests conflict with those

of the class. In re Schering Plough Corp. ERISA Litig, 589 F.3d 585, 597-98 (3d Cir. 2009). This

inquiry “assures that the named plaintiffs’ claims are not antagonistic to the class and that the

attorneys for the class representatives are experienced and qualified to prosecute the claims on

behalf of the entire class.” Beck, 457 F.3d at 296.

       i.      Relationship with Counsel

       Defendant first argues that Plaintiff is inadequate to serve as class representative because

Plaintiff has a close, personal relationship with her lawyer, as she is employed by her lawyer’s

father. However, “[t]he existence of a relationship between the named plaintiffs and members of

counsel’s firm, in the absence of proof that the named plaintiffs would receive a benefit not

available to other class members, is not a basis to find that the law firm cannot adequately represent

the class.” Elias v. Ungar’s Food Prods., 252 F.R.D. 233, 245 (D.N.J. 2007). In her deposition,

Plaintiff indicated that she sought her counsel’s legal advice because he was the son of her

employer, and she was friendly with the Marcus family. (Susinno Dep. at T21:12-22:l). Though

defendant argues that Plaintiffs “very livelihood is dependent on counsel’s family,” the fear that

plaintiff would not fulfill her duty but would instead attempt to maximize the “return” for her

counsel is not present here. Defendant has failed to show any evidence that Plaintiff has some

overreaching expectation.

        ii.    Plaintiffs credibility

        Defendant argues that Plaintiff is not adequate as she is not credible. “Problems of

credibility, when sufficiently serious, can prevent a named plaintiff from being certified as a class

representative.” Weikel v. Tower Semiconductor, Ltd., 183 F.R.D. 377, 397 (D.N.J. 1998).




                                                  9
However, at the class certification stage, “attacks on credibility are not often given much weight.”

Id.

        Defendant points to numerous parts of Plaintiffs deposition where her statements were

inconsistent with her previous testimony, or inconsistent with the counts contained in the Amended

Complaint. However, many of these inconsistencies have no bearing on any legal issues before the

court. For example, in Plaintiffs deposition, she had testified that she owned the cell phone, but

had also testified that her employer owned the cell phone. (See Susinno Dep, T107-4 to 109-20).

She also claimed in her complaint that she incurred charges for incoming calls on her cell phone,

however, at deposition, testified that any charges were incurred by her employer. (Compare

Amended Compi., ECF No. 15, at               ¶ 24 with Dep.   Of Susinno, T123-5 to 124-17). Upon review of

the transcript of Plaintiffs deposition, Plaintiff was not attempting to intentionally misrepresent

any material fact, but had some minor inconsistencies that are often present in any litigated matter.

       Defendant also argues that Plaintiff lacks credibility, claiming that Plaintiff participated in

an insurance fraud scheme with her counsel’s father. This argument lacks merit. Plaintiffs

employer’s civil penalty for providing false and misleading claim information to insurance

companies has no bearing on Plaintiffs credibility as a class representative in the present case.

Plaintiff was not named in the civil penalty, nor has any criminal charges been brought against her.

       iii.               Ignorance of the Litigation

       “[A] minimal degree of knowledge” about the litigation is adequate. In re NFL Players

Concussion Injury Litig., 821 F.3d 410, 430 (3d Cir. 2016) (citing New Directions Treatment

Servs. v. City of Reading, 490 F.3d 293, 313 (3d Cir. 2007)). “[A] proposed representative’s lack

of particularized knowledge concerning the dispute at issue ‘does not render [a class representative]

inadequate    .   .   .   [if] she has retained adequate counsel to represent her.” Carney v. Goldman, No.



                                                         10
 15-00260, 2018 U.S. Dist. LEXIS 90424, at *35 (D.N.J. May 30, 2018) (quoting Szczubelek v.

CendantMortg. Corp., 215 F.R.D. 107, 120 (D.N.J. 2003)).

        Defendant has not provided any instances where Plaintiff was ignorant of the salient or

material facts of the litigation. Even more, the Court declines to find that Plaintiff lacks a minimal

degree of knowledge where here, she has retained adequate counsel to represent her.

    Accordingly, the Court finds that Plaintiff will fairly and adequately protect the interests of the

class, and the adequacy requirement of Rule 23(a)(4) is satisfied.

        2. Rule 23(b)(3)

        Parties seeking class certification must also establish that the class “is maintainable under

one of the categories of Rule 23(b).” Li, 324 F.R.D. 331, 342 (quoting Beck, 457 F.3d at 301).

Plaintiff argues here that “common questions predominate,” and class certification is authorized

under Rule 23(b)(3). (P1. br. at 23). Rule 23(b)(3) provides “[a] class action may be maintained if

Rule 23(a) is satisfied and if.   .   .   the court finds that questions of law or fact common to class

member predominate over any questions affecting only individual members, and that a class action

is superior to other available methods       .   .




        a.   Predominance

        Predominance examines “whether proposed classes are sufficiently cohesive to warrant

adjudication by representation.” Marcus, 687 F.3d at 600 (quoting Amchem Prods., Inc. v.

Windsor, 521 U.S. 591, 623 (1997)). At this certification stage, a court “must examine each

element of a legal claim ‘through the prism’ of Rule 23(b)(3).” Id. (citing In re DVI. Inc. Sec. Litig.,

639 F.3d 623, 630 (3d Cir. 2011)). Here, a plaintiff “must ‘demonstrate that the element of [the

legal claim] is capable of proof at trial through evidence that is common to the class rather than

individual to its members.” Id. (quoting Hydrogen Peroxide, 552 F.3d at 311). “Because the nature



                                                      11
of the evidence that will suffice to resolve a question determines whether the question is common

or individual, a district court must formulate some prediction as to how specific issues will play

out in order to determine whether common or individual issues predominate in a given case.”

Marcus, 687 F.3d at 600 (3d Cir. 2012).

        Plaintiff brings her claim under the TCPA, and to show a violation under 47 U.s.c.

§227(b)(1)(A)(iii), the prospective class members must show that Defendant made a call to a cell

phone, using an automatic telephone dialing system or an artificial or prerecorded voice, without

prior express written consent of each prospective class member. 47 u.s.c. §227(b)(l); see also

Doyle v. Fla. Health Sol., Inc., ci No. 17-12231, 2018 U.s. Dist. LEXIS 148340, at *7..8 (D.N.J.

Aug. 29, 2018).

       Here, the common questions are: (1) whether Defendant made a call to each prospective

class member’s cell phone; (2) whether the calls themselves constituted telemarketing, as defined

in 47 c.F.R.   §   64.1200(0(12); and (3) whether Defendant obtained prior express written consent

of each prospective class member. 47 U.S.C. §227(b)(l); 47 C.F.R.    §   64.1200 (a)(2)-(3).

       Here, the parties do not contend that the prospective class members were ever given an

opportunity to consent to any form of communication from Defendant. Accordingly, the questions

of law or fact are common to class members and predominate over any questions affecting only

individual members, and the predominance requirement of Rule 23(a)(4) is satisfied.

       b. Superiority

       Finally, “in addition to establishing predominance under Rule 23(b)(3), there must also be

a finding ‘that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Li, 324 F.R.D. at 345 (quoting Fed. R.         civ. P. 23(b)(3)). In
determining whether a class action is superior, courts consider “the class members’ interests in



                                                  12
individually controlling the prosecution or defense of separate actions; the extent and nature of

any litigation concerning the controversy already begun by or against class members; the

desirability or undesirability of concentrating the litigation of the claims in the particular forum;

and the likely difficulties in managing a class action.” Fed. R. Civ. P. 23(b)(a)-(d).

       Defendant argues that a class action is not superior to other available methods of

adjudication because the statute provides for monetary awards that exceed actual damages. (Def.

br. at 32). Here, there are approximately 25,808 prospective class members as identified by the

Broadcast Report, however, each prospective class member “has a very small claim in relation to

the cost of prosecuting a lawsuit[,]” i.e., $500 or up to $1,500 in treble damages. In re Warfarin

Sodium Antitrust Litig., 391 F.3d 516, 534 (3d Cir. 2004). Accordingly, “a class action facilitates

spreading of the litigation costs among the numerous injured parties and encourages private

enforcement of the statutes.” Id. The parties have also not identified any litigation concerning the

controversy that has already begun. (P1. hr. at 27). Additionally, because there is a large number

of potential class members, a class action is far desirable, and would be an efficient way to resolve

thousands of individual matters with nearly identical TCPA claims. Accordingly, a class action is

found to be superior.




                                                 13
                                             ORDER

        This matter having come before the Court on Plaintiffs motion for class
                                                                                certification (ECF
No. 56), and the Court having carefully reviewed and taken into consid
                                                                       eration the submissions of
the parties, as well as the arguments and exhibits therein presented, and
                                                                          for good cause shown, and
for all of the foregoing reasons,

       IT IS on this   (‘day of September 2019;
       ORDERED that Plaintiffs Motion for Class Certification (ECF No.
                                                                       56) is GRANTED.




                                                (‘z
                                             PETER G. SHERIDAN, U.S.D.J.




                                              14
